Citation Nr: 0026012	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
hands.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to an initial compensable evaluation for a 
residual scar on the right side of the head, status post cyst 
removal.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee condition.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a non-dominant left shoulder injury, 
status post Mumford procedure.

7.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran retired after serving on active duty from April 
1979 until December 1998.  His claims comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The December 1998 rating decision also denied the veteran's 
claims for service connection for a heart murmur and a low 
back disorder.  In a VA Form 21-4138 (Statement in Support of 
Claim), dated in June 1999, the veteran indicated that he 
wished to withdraw his claim for service connection for a 
heart murmur.  Accordingly, this issue is no longer before 
the Board.  38 C.F.R. § 20.204 (1999).  In addition, an 
August 1999 rating decision granted service connection for a 
low back disorder.  Since this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

The issue concerning the propriety of the initial 10 percent 
evaluation for asthma will be discussed in the Remand portion 
of this decision following the Order.

FINDINGS OF FACT

1.  No competent medical evidence of record establishes that 
the veteran currently suffers from a disability of the hands.

2.  No competent medical evidence of record establishes that 
the veteran currently suffers from a bilateral ankle 
disability.

3.  The veteran had a sebaceous cyst removed on the right 
side of his forehead while in service.  The residual scar 
from that procedure measures 1 cm in length by 1/8 cm in 
width, and is non-tender and barely visible. 

4.  The veteran's right knee condition is productive of 
subjective complaints of pain, flexion from zero to 140 
degrees, X-ray evidence of arthritis, and no instability.

5.  The veteran's left knee condition is productive of 
subjective complaints of pain, flexion from zero to 140 
degrees, X-ray evidence of arthritis, and no instability.

6.  The veteran's residuals of a left shoulder injury, status 
post Mumford procedure, are manifested by subjective 
complaints of pain, deep tendon reflexes of 2+, no sensory 
deficits, X-ray evidence of osteotomy of the distal clavicle, 
and range of motion from zero to 170 degrees with tenderness 
starting at 90 degrees through 170 degrees on abduction and 
flexion, and no tenderness on internal or external rotation. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tendonitis 
of the hands is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a 
bilateral ankle condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an initial compensable evaluation for a 
residual scar on the right side of the head following removal 
of a cyst have not been met.  38 U.S.C.A.        §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 38 
C.F.R. § 4.118, Diagnostic Code 7800 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5019, 5260, 5261 (1999).

5.  The criteria for an initial evaluation in excess of 10 
percent for a left knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5019, 5260, 5261 (1999).

6.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury, status post 
Mumford procedure, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5010, 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Tendonitis of the hands

The veteran claims that he currently suffers from tendonitis 
of the hands.  After a review of the record, however, the 
Board finds that no competent evidence of record shows that 
the veteran currently suffers from a disability involving 
either hand.  His claim for service connection must therefore 
be denied as not well grounded.  See Epps 126 F.3d at 1468.

Service medical records reflect that the veteran was treated 
for pain in his hands and wrists on several occasions during 
his twenty years on active duty.  X-ray examination of the 
hands in September 1978 showed no acute bony injury, but a 
tiny spur was observed from the base of the distal phalanx of 
the middle finger.  This was believed to be related to an old 
injury.  An October 1989 entry noted that the veteran was 
seen for pain in his middle finger on the left hand which had 
been swollen for the past seven days.  He indicated that he 
injured his finger while bowling.  Objectively, the middle 
finger was productive of edema and tenderness to palpation, 
but no discoloration or limitation of motion was shown.  The 
assessment was possible sprained finger.  When seen in 
November 1990, the veteran reported a two day history of pain 
at the ulnar side of the right wrist since moving furniture.  
Physical examination of the wrist was within normal limits.  
In December 1993, he was treated for tendonitis of the right 
index and middle fingers.  Follow-up examination in May 1994 
showed this condition to be resolving.  The remainder of the 
service medical records, including a September 1998 
retirement examination report, was negative for any further 
complaint, treatment or finding for either hand or wrist.  
Thus, a chronic disability involving tendonitis of the hands 
was not shown in service. 

More importantly, no competent medical evidence establishes 
that the veteran currently suffers from a disability 
involving either hand.  The veteran underwent a VA general 
medical examination in September 1998, at which time he 
stated that he had been suffering from bilateral tendonitis 
since 1996.  He said it would come and go, with flare-ups 
occurring approximately every fourteen days.  He described a 
"stretchiness" and "tightness" in the muscles, which would 
last three to four days.  Pain was rated as 5 on a pain scale 
of 1 to 10.  Physical examination of the wrists showed full 
range of motion, with no neurological findings reported.  The 
examiner concluded with a diagnosis of "history of chronic 
tendinitis."

Based on the foregoing, it is clear that no current 
disability involving either hand is present.  Indeed, the 
only evidence that the veteran currently suffers from a 
disability involving the hands is the veteran's own lay 
statements, including testimony present at a hearing held in 
June 1999.  However, the Court has clearly stated that where, 
as in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991).  Since the record does not show that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis 
pertaining to a neurological or orthopedic disability of the 
hand, his lay statements cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
tendonitis of the hands, and that the claim must be denied on 
that basis.  See Epps, 126 F.3d at 1468; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim); see also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.)




B.  Bilateral ankle condition

The veteran claims that he currently suffers from a bilateral 
ankle condition which began in service.  However, as no 
medical evidence shows that the veteran currently suffers 
from any disability of either ankle, this claim must also be 
denied as not well grounded.  See Epps 126 F.3d at 1468.

Service medical records show that the veteran sprained both 
ankles in service.  The veteran sprained his left ankle in 
1978 and 1986, and sprained his right ankle in December 1990.  
The veteran was seen in September 1991 for continued 
complaints of pain in his right ankle after stepping into a 
hole.  The impression was sprain, strain of the right ankle 
with possible fracture.  These problems appear to have 
resolved, as the remainder of the service medical records 
made no further reference to either ankle.

At his September 1998 VA examination, the veteran reported 
that he currently suffered from a left ankle condition which 
began in service.  No complaints regarding the right ankle 
were reported.  He described pain in his left ankle that 
would occur at any time and last one to two days.  Pain would 
increase with prolonged standing, running, jogging, and 
excessive use of the left ankle.  He rated the intensity as 5 
on a pain scale from 1 to 10.  Objectively, however, no 
findings were shown, as both ankles demonstrated full range 
of motion, with no weakness, spasm or tenderness.  X-ray 
examination of the left ankle was normal (no X-rays of the 
right ankle were performed.)  The pertinent diagnosis was 
"history of sprain, X-rays normal."

It is thus evident that no current disability involving 
either ankle has been shown by competent medical evidence.  
Despite the veteran's testimony presented at his hearing that 
he currently suffers from a bilateral ankle condition, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the presence 
of the claimed disability.  See Grottveit, 5 Vet. App. at 93 
(lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  Under these 
circumstances, the veteran's claim for service connection for 
a bilateral ankle condition is not well grounded.  See Epps, 
126 F.3d at 1468; Rabideau, 2 Vet. App. at 144; Brammer, 3 
Vet. App. at 225.

C.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that VA has a duty to assist the 
veteran by affording an additional examination.  This 
argument is without merit.  Since both of the veteran's 
claims for service connection are not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support these claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board views the above 
discussion, as well as the information provided by the RO, as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 

II.  Propriety of Initial Ratings

In December 1998, the RO granted service connection for 
asthma, a residual scar on the head following a cyst removal, 
right and left knee conditions, and residuals of a left 
shoulder injury.  The veteran responded by filing a notice of 
disagreement with respect to the ratings assigned for each of 
these disabilities, and this appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that these claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the provisions of 38 U.S.C.A. 
§ 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

A.  Residual scar on the 
right side of the head, 
status post cyst removal

Service medical records show that in July 1993 the veteran 
was seen for a 2 cm mass on the right side of his scalp, 
which was removed the following month.  As a result, service 
connection was granted for the residual scar, for which a 
noncompensable evaluation was assigned.  The veteran 
disagreed with the noncompensable rating assigned. 

The September 1998 VA examination report noted the veteran's 
history concerning the removal of a sebaceous cyst on the 
right side of his forehead while in service.  It was noted 
that he now had a small scar which was very difficult to see 
with no residuals shown.  Objectively, a very small, faint 
scar was observed on the nose between the eyes.  The examiner 
stated that it was "+ cm in length and an 1/8 cm wide, no 
residuals, no tenderness, no keloids."  It looked like the 
surrounding skin.  The diagnosis was "status post sebaceous 
cyst removal."  The examiner added that the actual scar was 
1 cm, ovular in shape, very hard to see, and covered by the 
hairline. 

In June 1999, the veteran testified at his hearing that the 
scar on his forehead protruded at least 1/4 inch, and was 
painful, tingly and itchy.  He argued that a compensable 
rating was therefore warranted.

The RO evaluated the veteran's residual scar under Diagnostic 
Code 7805.  This diagnostic code rates scars based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The Board finds, 
however, that the veteran's scar is also appropriately rated 
under Diagnostic Code 7800, which pertains to scars of the 
head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of a diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  This 
diagnostic code is appropriate to consider in rating the 
veteran's scar because it is located on his forehead. 

Under Diagnostic Code 7800, slight disfiguring scars of the 
head, face or neck are evaluated as noncompensably disabling.  
Moderate disfiguring scars of the head, face or neck are 
evaluated as 10 percent disabling.  Severe disfiguring scars 
of the head, face or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
are evaluated as 30 percent disabling.  Disfiguring scars of 
the head, face or neck which involve complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement are evaluated as 
50 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The Board finds that there is no basis for assigning a 
compensable evaluation for the veteran's residual scar under 
Diagnostic Code 7800, as this can be characterized as no more 
than slight.  The Board has also considered other diagnostic 
codes which rate scars not resulting from burns.  However, 
for a compensable evaluation under these codes the veteran 
must either show a superficial scar that is poorly nourished 
with repeated ulceration, or a scar which is painful or 
tender on objective demonstration.  38 C.F.R. § 4. 118, 
Diagnostic Codes 7803, 7804 (1999).  The Board has considered 
the veteran's testimony that the residual scar is painful and 
protrudes at least 1/4 inch.  These allegations, however, are 
not supported by objective evidence.  The medical evidence of 
record does not show any of the criteria for a higher 
evaluation.  The September 1998 VA examination report noted 
that no residuals from this scar were present, as no 
tenderness or keloids were shown.  The examiner further 
indicated that the scar was barely visible, describing it as 
faint and covered by the veteran's hairline.  These findings 
are not consistent with the symptomatology that must be 
demonstrated in order to warrant a compensable rating under 
any of the relevant diagnostic codes set forth above.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's residual scar of the forehead 
warrants a compensable rating.  Given this conclusion, the 
doctrine of reasonable doubt need not be considered.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

B.  Right and left knee conditions

The December 1998 rating decision granted service connection 
for right and left knee conditions and assigned a 
noncompensable evaluation for each knee.  That decision was 
based on service medical records showing multiple knee 
injuries, resulting in two arthroscopic surgeries for each 
knee.  In August 1999, the RO granted an increased rating to 
10 percent for each of the veteran's knee conditions, 
effective from the initial date of service connection, 
January 1999.

In evaluating the veteran's knee conditions, the RO 
considered the September 1998 VA examination report which 
included the veteran's complaints of bilateral knee pain.  
The veteran explained that his left knee was more painful 
than the right, estimating the pain as 5/10 for his right 
knee and 10/10 for the left.  Precipitating factors included 
riding a bike, using stairs, bending, as well as prolonged 
standing, walking, and running.  Alleviating factors included 
ice, rest, heat, and elevation.  Physical examination of the 
knees showed range of motion from zero to 140 degrees with 
crepitus.  No effusion or redness were present in either 
knee.  Both knees exhibited pivoting tenderness on the 
lateral aspect of the joint spaces.  McMurray's and Lachman's 
testing were negative, and all ligaments were intact.  X-rays 
of both knees were unremarkable.  Scars were observed on both 
knees from the prior arthroscopic surgeries, each of which 
were described as well-healed, non-tender, with no keloids or 
any other residuals.  The diagnosis was status post 
arthroscopic surgery with degenerative joint disease per 
service medical records, X-rays normal.  

At his June 1999 hearing, the veteran testified that both 
knees were productive of pain, with the left knee worse than 
the right.  He explained that pain was present with sitting, 
standing and walking.  He also said that both knees often 
made a "popping" and "grinding" noise.  In fact, he played 
an audio tape at the hearing which he identified as his left 
knee popping and grinding.  Although he indicated that he was 
able to ambulate up and down stairs, he avoided stairs 
because of pain.  He described instability of both knees, and 
stated that he had recently fallen while getting out of a 
chair.  The veteran also explained that surgical scars on 
both knees caused extreme agony.

The veteran's right and left knee conditions are evaluated 
under Diagnostic Code 5019, for bursitis.  This diagnostic 
code provides that bursitis is rated on limitation of motion 
of the affected part as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  When, however, 
the limitation of motion for the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
evaluated at 10 percent where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and at 20 percent where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  Id.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with Diagnostic Code 5260.  This code 
provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that each of the veteran's right and 
left knee conditions has been correctly evaluated as 10 
percent disabling.  The September 1998 VA examination report 
noted that both knees exhibited full range of motion, from 
zero to 140 degrees, which does not even meet the criteria 
for a compensable evaluation under Diagnostic Code 5260 or 
Diagnostic Code 5261.  In assigning 10 percent ratings for 
each of the veteran's knee conditions, the RO considered the 
veteran's complaints of pain.  

The Board also finds that an evaluation in excess of 10 
percent is not warranted for either knee condition on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R.      §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 204-05.  The Board has considered the veteran's 
contentions that both knees are productive of significant 
pain and instability.  However, the veteran's subjective 
complaints of pain and weakness are not supported by adequate 
pathology and are refuted by the reported medical findings.  
As noted, the September 1998 VA examination report found no 
objective evidence of instability, limitation in range of 
motion, or findings on X-ray examination.  The Board finds 
that medical findings recorded during a VA examination are of 
greater probative value than the veteran's unsupported 
statements advanced in support of his claim.  In any event, 
any degree of functional loss has already been contemplated 
in the current 10 percent ratings.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, as mandated by DeLuca, supra, but do not provide 
a basis for higher ratings under these circumstances. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under Diagnostic Code 5257 (subluxation and lateral 
instability) and Diagnostic Code 5003.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, the preponderance of the 
evidence is against a finding that the veteran's right and 
left knee conditions are currently manifested by either 
subluxation or lateral instability.  The veteran has reported 
instability of both knees.  Nevertheless, the September 1998 
VA examination report showed no evidence that either knee was 
productive of subluxation or lateral instability, as 
McMurray's and Lachman's testing were negative.  X-rays also 
disclosed no evidence of arthritis.  Therefore, separate 
ratings under Diagnostic Code 5257 and Diagnostic Code 5003 
are not warranted.

The Board has also considered the veteran's argument that 
separate ratings are warranted for each of his knee 
conditions on the basis of painful scars.  The Board notes 
that a 10 percent rating is provided for scars that are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Here, as 
none of the scars on the veteran's knees have been described 
as tender or painful on objective demonstration, a separate 
10 percent rating under Diagnostic Code 7804 is not 
warranted. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each of the veteran's knee conditions since the date of 
service connection.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

C.  Residuals of a left shoulder injury

In July 1993, the veteran injured his left shoulder in a 
motor vehicle accident while on active duty.  The veteran 
continued to complain of pain in his left shoulder, and in 
July 1996, a distal clavicle excision (Mumford procedure) was 
performed for arthritic changes.

The December 1998 rating decision granted service connection 
for residuals of a left shoulder injury (non-dominant), 
status post Mumford procedure, for which a noncompensable 
evaluation was assigned from January 1999.  In August 1999, 
the RO increased his disability evaluation to 10 percent from 
the January 1999 effective date.

When examined by VA in September 1998, the veteran described 
an almost constant ache in his left shoulder since his 
surgery.  Pain was precipitated by working, lifting his left 
arm above his head, sleeping on it wrong, and lifting and 
pushing objects.  Range of motion testing showed motion of 
zero to 170 degrees, with tenderness starting at 90 degrees 
through 170 degrees on abduction and flexion.  No tenderness 
was present on internal or external rotation.  X-rays showed 
an osteotomy of the distal clavicle.  Neurological 
examination revealed normal deep tendon reflexes in both 
upper extremities at 2+.  Sensation was also intact.  The 
diagnosis was status post surgery with impingement syndrome, 
X-rays consistent with previous surgery.

During his June 1999 hearing, the veteran maintained that his 
left shoulder disability was characterized by severe pain.  
Although he indicated that he was able to lift his left arm 
completely over his head, such movement was painful.  He 
explained that he was unable to lift his left arm after 
excessive use.  He also explained that his left shoulder 
joint would occasionally "pop."  He described a constant 
warm sensation in the shoulder joint.

The veteran's left shoulder disability is currently rated as 
10 percent disabling under Diagnostic Codes 5010 and 5203.  
Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula, and provides a 10 percent rating for malunion of 
the clavicle or scapula, or where there is nonunion without 
loose movement.  A 20 percent rating is assigned where there 
is nonunion of the joint with loose movement, or where there 
is a current dislocation of the joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Applying Diagnostic Code 5203 
to the pertinent facts, the Board finds that the veteran's 
left shoulder disability was properly rated as 10 percent 
disabling.  The September 1998 VA examination report revealed 
no evidence that the veteran's left shoulder disability was 
characterized by dislocation of the joint or nonunion of the 
joint with loose movement.  Thus, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's left shoulder disability under 
Diagnostic Code 5203.

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  Initially, the Board notes that the evidence 
shows no ankylosis of the scapulohumeral articulation or 
impairment of the humerus related to the service-connected 
left shoulder disability, as contemplated by Diagnostic Codes 
5200 and 5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (1999).  The veteran's left shoulder disability, 
however, can be rated under Diagnostic Code 5201 based on 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  This is consistent with 
Diagnostic Code 5010 which states that arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  As noted, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides a 20 percent rating where 
motion of either arm is limited to the shoulder level, or 
where motion of the minor arm is limited to midway between 
the side and shoulder level.  A 30 percent rating requires 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record 
indicates that the veteran is right-handed.  See 38 C.F.R. 
§ 4.71, Plate I (showing normal shoulder motion as extending 
from 0 to 180 degrees of forward elevation (flexion), 0 to 
180 degrees of abduction, and 0 to 90 degrees of internal and 
external rotation).  

The September 1998 VA examination report shows that the 
veteran was able to flex and abduct his arm from zero to 170 
degrees; accordingly, a disability rating in excess of 10 
percent under Diagnostic Code 5201 is not warranted.  
Moreover, a higher evaluation is also not appropriate on the 
basis of functional loss due to pain.  38 C.F.R. §§ 4.40, 
4.45.  At the September 1998 examination, tenderness was 
present only with flexion and abduction beginning at 90, yet 
the veteran was still able to flex and abduct the shoulder to 
170 degrees even with the demonstrated tenderness.  In 
addition, no tenderness was shown on internal or external 
rotation.  Therefore, the currently assigned 10 percent 
rating is clearly appropriate even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06. 

The Board also has considered the provisions of the Rating 
Schedule for evaluation of diseases of the peripheral nerves 
such as Diagnostic Code 8518 (paralysis of the circumflex 
nerve) and Diagnostic Code 8519 (paralysis of the long 
thoracic nerve).  Diagnostic Code 8518 provides a 20 percent 
evaluation for severe incomplete paralysis of the circumflex 
nerve (minor arm), while Diagnostic Code 8519 provides a 20 
percent evaluation for severe incomplete or complete 
paralysis of the long thoracic nerve (minor arm).  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8518, 8519 (1999).  The 
Board recognizes that the September 1998 VA examination 
report listed a diagnosis of status post surgery with 
impingement.  Nevertheless, neurological evaluation showed no 
significant findings such as complete or incomplete paralysis 
of the circumflex or long thoracic nerve.  As noted, deep 
tendon reflexes were 2+ and equal for both upper extremities, 
and sensation to light touch was intact.  Under these 
circumstances, an evaluation in excess of 10 percent is not 
warranted under either of these Diagnostic Codes.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left shoulder disability since the date of 
service connection.  Therefore, the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56. 


D.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the Board finds, as did the RO, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).
There has been no showing that any of the disabilities under 
consideration have independently caused marked interference 
with employment (beyond that interference contemplated in the 
assigned ratings), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Indeed, the veteran has not 
alleged that any of the disabilities at issue have interfered 
with his employment to warrant consideration of an extra-
schedular evaluation.  Thus, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for tendonitis of the hands is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral ankle condition is denied.

The claim of entitlement to an initial compensable evaluation 
for a residual scar on the right side of the head following 
removal of a cyst is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a right knee condition is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a left knee condition is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a left shoulder injury, status 
post Mumford procedure is denied.


REMAND

The veteran claims that his service-connected asthma is more 
severely disabling than reflected in the currently assigned 
10 percent rating, and that a higher rating is therefore 
warranted.  However, the Board finds that further development 
is required before it can fairly adjudicate the claim for an 
initial rating in excess of 10 percent for asthma.

The veteran's asthma has been evaluated under Diagnostic Code 
6602.  Under this code provision, a 10 percent rating is 
assigned for bronchial asthma when test results show an FEV-1 
value of 71 to 80 percent predicted, or an FEV-1/FVC value of 
71 to 80 percent, or for intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is in order 
when test results show an FEV-1 value of 56 to 70 percent 
predicted, or an FEV-1/FVC value of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires an FEV-1 value of 40 to 55 percent 
predicted, or an FEV-1/FVC value of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.   
See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary function testing in September 1998 suggests that 
the veteran's asthma was properly evaluated as 10 percent 
disabling.  At that time, testing revealed an FEV-1 value of 
104 percent of the predicted value and an FEV-1/FVC value of 
84 percent.  The examiner noted that these results reflected 
a normal study.  Nevertheless, the veteran told the examiner 
that he used an inhaler on a daily basis, which may be 
consistent with a 30 percent evaluation under Diagnostic Code 
6602.  As noted, Diagnostic Code 6602 provides a 30 percent 
evaluation where there is evidence of daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  The Board notes, however, that the 
medication used in the veteran's inhaler has not been 
identified, nor has daily use been confirmed by a medical 
professional.  The Board finds, therefore, that further 
medical development is necessary to clarify these issues.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected asthma since 1998, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded an 
appropriate pulmonary examination to 
evaluate the status of his service-
connected asthma.  The claims folder and 
a copy of this remand must be made 
available to and be reviewed by the 
physician in connection with the 
examination.  Any and all indicated tests 
should be accomplished.  The examiner 
should identify all medications used by 
the veteran for treatment of asthma and 
discuss the frequency of use of any 
inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids (including 
high dose corticosteroids) or immuno-
suppressive medications; and the 
frequency of visits to a physician for 
required care of exacerbations.  The 
examination report must include the 
rationale for all opinions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

4.  The RO should readjudicate the 
veteran's claim for an initial evaluation 
in excess of 10 percent for asthma.  If 
the determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
S. L. KENNEDY
Veterans Law Judge
	Board of Veterans' Appeals

 


- 23 -


